DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response and amendments filed on 2/28/2022, which amended claims 1, 4, 5, 7, 10, 11, 14, 15, 17 and 19, cancelled claims 6, 8, 16 and 20, and added new claims 21-27, has been entered.  Additionally, a Terminal Disclaimer for co-pending Application No. 16/604,242 (now U.S. Patent No. 11,180,779) that was filed by Applicant on 2/28/2022 was approved and entered into the record on 2/28/2022.  Claims 1-5, 7, 9-15, 17-19 and 21-27 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Objection/Rejections - Withdrawn
The objection to claims 10, 17 and 20 has been withdrawn in view of Applicant’s amendments to the claims, which includes the cancellation of claim 20.
The rejection of claims 4 and 14 under 35 U.S.C. § 112(b) has been withdrawn in view of Applicant’s claim amendments.
The rejection of claims 6 and 16 under 35 U.S.C. § 112(d) has been withdrawn in view of the cancellation of these claims.
The rejection of claims 1-13, 15, 16 and 18-20 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by, or, in the alternative, under 35 U.S.C. § 103 as obvious over Simpson et al. (U.S. PGPUB 2010/0105115; 2010) has been withdrawn in view of Applicant’s claim amendments, which included the cancellation of claims 6, 8, 16 and 20.
The rejection of claim 14 under 35 U.S.C. § 103 as being unpatentable over Simpson, as applied to claims 1-13, 15, 16 and 18-20, further in view of Simpson et al. (U.S. PGPUB 2010/0323417; 2010), has been withdrawn in view of Applicant’s claim amendments.
The rejection of claim 17 under 35 U.S.C. § 103 as being unpatentable over Simpson, as applied to claims 1-5, 7, 9-13, 15, 16, 18, 19 and 21-27, further in view of Garner et al. (U.S. PGPUB 2010/0304437; 2010) has been withdrawn in view of Applicant’s claim amendments.
The provisional rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-5, 9-12, 17, 20-23, 27-31, 34 and 36-38 of co-pending Application No. 16/604,242 (now U.S. Patent No. 11,180,779) is withdrawn in view of the Terminal Disclaimer filed by Applicant in the instant case on 2/28/2022, which was approved and entered into the record on 2/28/2022.

Claim Interpretation
Claims 1-5, 7, 9, 10, 21-23 and 27 are claims directed to a system, which are interpreted as apparatus claims.  It is noted that the patentability of an apparatus is based on its structure (see MPEP §§ 2114).  It is also noted that neither the manner of operating a disclosed device nor material or article worked upon (i.e., process limitations) further limit an apparatus claim.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (see MPEP §  2111.04).  In view of the above, the claims are interpreted as apparatus claims (see MPEP §  2111.04).

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-13, 15, 18, 19 and 21-27 are rejected under 35 U.S.C. § 103 as obvious over Simpson et al. (U.S. PGPUB 2010/0105115; 2010; of record).
In view of the above claim interpretation, Simpson teaches apparatuses and methods for increasing the productivity of processes of making products by microbial fermentation of gases and carbohydrates (paragraphs 1 and 14).  Simpson teaches processes for the production of alcohols, more particularly ethanol and butanol, by fermentation of gaseous substrates containing carbon monoxide and fermentation of carbohydrate substrates (paragraph 1). 
Regarding claims 1-5, 7, 9-13 and 27, Simpson teaches that anaerobic organisms that use the acetyl coenzyme A (acetyl CoA) biochemical pathway of autotrophic growth (also known as the Woods-Ljungdahl pathway) include carboxydotrophic, photosynthetic, methanogenic and acetogenic organisms that metabolize CO to various end products (i.e., CO2, H2, methane, n-butanol, acetate and ethanol; paragraph 8).  Anaerobic bacteria (e.g., from the genus Clostridium), have been demonstrated to produce ethanol from CO, CO2 and H2 via the acetyl CoA biochemical pathway (e.g., various strains of Clostridium ljungdahlii and Clostridium autoethanogenum sp. produce ethanol from gases; paragraphs 8 and 9).
Simpson teaches a process for producing one or more desired products, where the process comprises carrying out first and second fermentations of substrates in first and second bioreactors, where each fermentation produces one or more desired products and/or one or more by-products that can be utilized in the other fermentation (paragraph 15).  
Simpson teaches that the first and second fermentations may be carried out in any suitable bioreactor (e.g., continuous stirred tank reactor (CTSR), a bubble column reactor (BCR) or a trickle bed reactor (TBR; paragraph 104).  Simpson further teaches that the bioreactors include a fermentation devices consisting of one or more vessels and/or towers or piping arrangement (paragraph 69), which is interpreted as the bioreactors will have gas lines connecting the first and second bioreactors so that gasses can be fed between the bioreactors, as well as from external sources. 
Further, Simpson teaches the conversion of carbon monoxide-containing gas from a steel mill to ethanol and acetate, and the conversion of carbohydrate sugars and the acetate by-product from the first conversion reaction to an alcohol or a mixture of alcohols and hydrogen and carbon dioxide gases (paragraph 81, Fig. 1).  Gas produced in the second conversion reaction is then introduced back into the first conversion reaction (paragraph 81, Fig. 1).  Gaseous substrates which can be utilized include high volume CO-containing industrial flue gases (paragraph 82; external carbon monoxide fed into the bioreactor).  
Simpson teaches the process can further comprise introducing one or more products and/or by-products of the first fermentation that can be utilized by the second fermentation into the second bioreactor during the fermentation, and (b) introducing one or more products and/or by-products of the second fermentation that can be utilized by the first fermentation into the first bioreactor during the fermentation (paragraph 15).  
Simpson teaches biological processes for producing one or more desired products selected from alcohols and by-products of fermentation processes that produce alcohols, where the process comprises carrying out a first fermentation of gaseous substrates in a first bioreactor, and a second fermentation of carbohydrate-containing substrates in a second bioreactor, wherein each fermentation produces one or more desired products and/or by-products that can be utilized in the other fermentation, and the process further comprises the steps of (a) introducing one or more products and/or by-products of the first fermentation that can be utilized by the second fermentation into the second bioreactor during the fermentation, and (b) introducing one or more products and/or by-products of the second fermentation that can be utilized by the first fermentation into the first bioreactor during the fermentation (paragraph 16).  Simpson teaches that the alcohols produced in the fermentation broth can be butanol, ethanol, and isopropanol (paragraph 70).
Simpson also teaches a biological process for producing ethanol, where the process comprises carrying out a first fermentation of gaseous substrates in a first bioreactor, and a second fermentation of carbohydrate-containing substrates in a second bioreactor, wherein each fermentation produces ethanol or butanol or both, and one or more by-products that can be utilized in the other fermentation, and at least one fermentation produces ethanol, where the process further comprising the steps of (a) introducing one or more by-products of the first fermentation that can be utilized by the second fermentation into the second bioreactor during the fermentation, (b) introducing one or more by-products of the second fermentation that can be utilized by the first fermentation into the first bioreactor during the fermentation; and (c) recovering ethanol from one or both fermentations (paragraph 17).  
Simpson teaches both fermentations produce ethanol and ethanol is recovered from both fermentations (paragraph 18).  Simpson also teaches that either or both fermentations produce butanol in addition to ethanol (or vice versa), and the process further comprises recovering butanol or ethanol from the fermentation(s) (paragraphs 19 and 22).
Simpson also teaches processes for producing one or more desired products selected from alcohols and by-products of fermentation processes that produce alcohols, where the process comprises the following steps, in any order (a) in a first bioreactor, carrying out a first fermentation process comprising fermenting a gaseous substrate comprising carbon monoxide to produce reaction products comprising acetate and/or butyrate (b) introducing acetate and/or butyrate obtained from the first fermentation into a second bioreactor, (c) in the second bioreactor, fermenting a carbohydrate-containing substrate to produce reaction products comprising one or more alcohols and hydrogen and carbon dioxide gases (d) introducing hydrogen or carbon dioxide, or both, obtained from the second fermentation into the first bioreactor during the first fermentation (paragraphs 23-36).  Simpson further teaches that step (a) produces reaction products comprising one or more alcohols (i.e., ethanol or butanol) and acetate and/or butyrate (paragraphs 28 and 29).
Regarding claims 1-5, 7, 9-13, 15, 18, 19 and 27, Simpson teaches that the first fermentation is carried out by one or more strains of anaerobic acetogenic bacteria in a liquid nutrient medium, where the acetogenic bacterium is selected from Clostridium (e.g., Clostridium autoethanogenum), Moorella, Acetobacterium, Eubacterium, and Butyribacterium (paragraphs 37, 78 and 84-87).
Simpson teaches that the culturing of the bacteria used in the first fermentation may be conducted using any number of processes known in the art for culturing and fermenting substrates using anaerobic bacteria (paragraph 88).  
Simpson also teaches that for growth of the bacteria and carbon monoxide-to-alcohol and/or acid fermentation to occur, in addition to the CO-containing substrate gas, a suitable nutrient medium will need to be fed to the bioreactor, where skilled persons will readily appreciate appropriate anaerobic nutrient media suitable for the fermentation (paragraph 92).
Simpson also teaches that the anaerobic nutrient media suitable for the fermentation can include glucose, in which the fermentation can be performed at 35 °C and pH 7.3, where during the process the pH can be adjusted and reactions conditions considered with respect to temperature and pH for maximum product concentrations (paragraphs 63, 93, 108,114, 118 and 133).
Regarding claims 1-5, 7, 9-13, 15, 18, 19 and 27, Simpson teaches that the second fermentation is carried out by one or more bacteria of the genus Clostridium (e.g., Clostridium acetobutylicum; paragraphs 38, 79 and 98-103).  Simpson teaches that the process involves recycling of the acetate by-product of the CO-to-ethanol fermentation, and/or the butyrate by-product of CO-to-butanol fermentation, by using them as an additional co-substrate in a second fermentation in which alcohols are produced from carbohydrates (paragraph 98).  In doing so, the acetate and/or butyrate by-product serves to increase the volume of alcohols that can be produced per volume of carbohydrate consumed (paragraph 98).  A by-product of this reaction is the production of H2 and/or CO2 gases, where these gases (H2 and/or CO2) are then introduced into the first fermentation bioreactor, for use as a substrate by the fermentation micro-organisms to increase the efficiency of alcohol production (paragraph 98).  
Simpson further teaches that the second fermentation is one that produces ethanol, butanol, a mixture of alcohols or in which three of the products include acetone, butanol and ethanol from processes known in the art as Acetone Butanol Ethanol (ABE) processes which involve fermenting a suitable fermentable carbohydrate-containing feedstock (e.g., molasses sugars or sugars derived from other sources) in a suitable nutrient medium in the presence of Clostridium microorganisms which convert the sugar to a solvent mixture containing butanol, ethanol and acetone (paragraph 99).  A number of species of Clostridia are suitable for use in ABE fermentations, which include, Clostridium acetobutylicum, Clostridium beijerinckii, Clostridium acetobutylicum P262 and Clostridium acetobutylicum ATCC 824 (paragraphs 63, 100, 116, 118, 125-127, 133, 140 and 141; i.e., a microorganism in a fermentation medium comprising sugars that converts sugars into ethanol, butanol and acetate and produces carbon dioxide and hydrogen gas). 
Simpson also the fermentation can be performed at 37 °C and pH 5.5, where during the process the pH can be adjusted and reactions conditions considered with respect to temperature and pH for maximum product concentrations (paragraphs 64, 93 and 129).
Simpson also teaches culturing of bacteria used in the second fermentation may be conducted using any number of processes known in the art for culturing and fermenting carbohydrate containing substrates using anaerobic bacteria (paragraph 101).  
Simpson teaches that for the second fermentation either one or both of the produced carbon dioxide and/or hydrogen gases is recycled back into the first fermentation (paragraph 102).  Acetate and/or butyrate by-product is recovered from the first fermentation and introduced into the second fermentation (paragraph 102).  
Simpson also teaches that for both the first and second fermentations, mixed cultures of two or more different species of bacteria may be used (paragraphs 87 and 100).
Simpson broadly teaches biological processes for producing products (e.g., butanol and/or ethanol) and/or desired by-products of such processes (e.g., acetone, acetate, butyrate) involving two fermentations in separate bioreactors, where the two fermentations are linked by introducing one or more products and/or by-products of each fermentation into the other fermentation (paragraph 75).  The products and/or by-products introduced into each fermentation include substances that can be utilized by that fermentation (e.g., as a co-substrate for the micro-organisms carrying out the fermentation; paragraph 75).  A by-product of one reaction may be a product of another and vice versa (paragraph 75).  
Simpson teaches that methods for producing desired products including alcohols by fermentation of sugars and other substrates, including gaseous substrates containing CO, are known in the art (paragraph 77).  Many microorganisms are capable of fermenting C5 and/or C6 sugars to produce fermentation products such as ethanol, glycerol, acetone, n-butanol, butanediol, isopropanol, butyric acid, and acetic acid (paragraph 77).  
Simpson teaches that the process involves introducing acetate and/or butyrate produced by the first fermentation into the second fermentation process, in which alcohols, hydrogen and carbon dioxide are produced from sugars (paragraph 80).  The acetate and/or butyrate can be utilized in the second fermentation, where it is believed that in this fermentation the acetate and/or butyrate is taken up by the organism and converted to a biochemical precursor of alcohol production (paragraph 80).  The hydrogen and/or carbon dioxide by-product of the mixed alcohol fermentation is also introduced into the first fermentation process, where introduced hydrogen and/or carbon dioxide gas is then used as a co-substrate by the microorganisms performing the fermentation (paragraph 80).  
Simpson also teaches that the first and second fermentations will result in fermentation broths comprising one or more desirable products (such as ethanol and butanol) and/or one or more by-products (such as acetate and butyrate), as well as bacterial cells, in a nutrient medium (paragraph 105).  
Simpson teaches that alcohols and acids are recovered from the fermentation broth by continuously removing a portion of the broth from the first fermentation bioreactor, separating microbial cells from the broth (conveniently by filtration), and recovering first alcohol and then acid from the broth (paragraph 108).  The alcohol may conveniently be recovered by distillation, and the acid may be recovered by adsorption on activated charcoal (paragraph 108).  The separated microbial cells and the cell free permeate remaining after alcohol and acid removal are returned to the fermentation bioreactor (paragraph 108).  
Once recovered from the first fermenter, by-products such as acetate and butyrate, may be fed to the second fermenter using any standard methods or apparatus (paragraph 110).  The by-products may be fed in a batch, fed batch or continuous manner to the second fermenter (paragraph 110).  By-products such as acetate and butyrate may be added to the second fermenter in any appropriate concentration or amount as will be appreciated by skilled person (paragraph 110).  
The gaseous by-products produced by the second fermentation can be captured and fed to the first fermentation by any known process (e.g., gas may be extracted in a batch or continuous manner from the headspace of the second fermentation and fed to the first reaction in a batch, fed batch or continuous manner at a desired rate; paragraph 111).  The gas recovered from the second fermentation may be fed directly to the first fermenter or alternatively, could be combined with a gaseous substrate comprising-CO and then fed to the first fermenter (paragraph 111).  Gaseous by-products may be introduced to the first fermenter in any appropriate concentration or amount as will be appreciated by skilled person (paragraph 111).  
In view of the above, Simpson teaches the capture of gaseous by-products and feeding such gasses directly to a bioreactor by any known process (e.g., gas may be extracted in a batch or continuous manner from the headspace of the second fermentation and fed to the first reaction in a batch, fed batch or continuous manner at a desired rate; paragraph 111).  It would have been within the purview of one of ordinary skill in the art to utilize gas lines connected between the first and second bioreactors in order to transfer product gasses from one bioreactor to another since Simpson teaches that such connections were known in the art. 
In view of the above and the above claim interpretation, Simpson teaches the system (i.e., interpreted as an apparatus, as discussed above) that comprises the first and second bioreactors (and first and second microorganisms) within claims 1-5, 7, 9, 10 and 27.  Since Simpson teaches the same structures, the structures would be capable of performing the functional limitations within the claims and therefore such functional limitations have been met within the teachings of Simpson. 
As indicated above, Simpson teaches the configuration of the first fermentation and second fermentation in a first and second bioreactor.  That is, Simpson teaches both fermentations, both bioreactors, the same microorganisms to produce the same substrates and products in each fermentation, as well as transferring gases (as a substrate) from one fermentation to the other fermentation.  In view of the above, based on the disclosures from Simpson (expressly incorporated herein), it would have been within the skill of one of ordinary skill in the art to rearrange the bioreactors (and therefore the fermentations) of Simpson which would rearrange the fermentations to comport with the instant claim arrangement of bioreactors and fermentations (i.e., rearrange the second fermentation of Simpson to become first fermentation as instantly claimed and rearrange the first fermentation of Simpson to become the second fermentation as instantly claimed) since as noted above, Simpson teaches both fermentations, both bioreactors, the same microorganisms to produce the same substrates and products in each fermentation, as well as transferring gases (as a substrate) from one fermentation to the other fermentation.  
Although Simpson does not specifically include the above components into one embodiment (e.g., the ordered configuration of the first and second bioreactors, the media and substrates produced in each reactor, the microorganisms utilized in each reactor, the size of each reactor, the concentration of the carbon dioxide in the headspace, etc.), all the limitations above are suggested as suitable for inclusion into the Simpson system (i.e., apparatus) and methods in producing alcohols and co-substrates within bioreactors.  Therefore, a person of ordinary skill before the effective filing date of the claimed invention would have been motivated to combine the recited components as described above (e.g., the ordered configuration of the first and second bioreactors, the media and substrates produced in each reactor, the microorganisms utilized in each reactor, the size of each reactor, the concentration of the carbon dioxide in the headspace, etc.) with a reasonable expectation of success since Simpson teaches that these are desirable components for a system (i.e., apparatus) and methods to produce ethanol and/or butanol as well as co-substrates such as CO2, H2,  acetate and butyrate, where such co-substrates can be utilized in between both first and second reactors to produce more alcohols.
With regard to claim 11 and the configuration of the first fermentation and second fermentation, as noted above, Simpson teaches both fermentations, both bioreactors, the same microorganisms to produce the same substrates and products in each fermentation, as well as transferring gases (as a substrate) from one fermentation to the other fermentation.  It would have been within the purview of one of ordinary skill in the art to rearrange the bioreactors (and therefore the fermentations) of Simpson which would rearrange the fermentations to comport with the instant claim arrangement of bioreactors and fermentations since this would be merely rearrangement of parts (i.e., rearrange the second fermentation of Simpson to become first fermentation as instantly claimed and rearrange the first fermentation of Simpson to become the second fermentation as instantly claimed) that would have been obvious to one of ordinary skill in the art as this would not have modified the operation of Simpson in fermentation processes to produce alcohols (e.g., ethanol and/or butanol) and one or more by-products (such as acetate and butyrate, hydrogen and carbon dioxide) to be utilized as substrates in producing additional alcohols (see MPEP § 2144.04(VI)(C)).
Regarding claims 1, 11 and 27 and the new limitations concerning that a second line is absent for feeding a substrate produced in the second reactor to the first reactor, as noted in the above claim interpretation, the patentability of an apparatus is based on its structure (see MPEP §§ 2114).  In view of the above paragraphs concerning the rearrangement of bioreactors (i.e., rearrange the second fermentation of Simpson to become first fermentation as instantly claimed and rearrange the first fermentation of Simpson to become the second fermentation as instantly claimed), it is noted that Simpson teaches that gaseous by-products produced by the second fermentation can be captured and fed to the first fermentation by any known process, and by way of example gas may be extracted in a batch or continuous manner from the headspace of the second fermentation and fed to the first reaction in a batch, fed batch or continuous manner at a desired rate (paragraph 111).  The gas recovered from the second fermentation may be fed directly to the first fermenter or alternatively, could be combined with a gaseous substrate comprising-CO and then fed to the first fermenter (paragraph 111).  Gaseous by-products may be introduced to the first fermenter in any appropriate concentration or amount as will be appreciated by a skilled person (paragraph 111).  In view of the above, Simpson teaches that since the gas produced in one reactor and is sent to the other (second) reactor and no other gas is sent back to the first reactor from the second reactor, Simpson teaches that a second line is absent for feeding a substrate produced in the second reactor to the first reactor.
Regarding claims 1, 11, 21, 24 and 27, Simpson teaches that a “bioreactor” includes a fermentation device consisting of one or more vessels and/or towers or piping arrangement (paragraph 69), indicating a size component with the bioreactors.  Simpson also teaches that the first and second fermentations may be carried out in any suitable bioreactor, such as a continuous stirred tank reactor (CTSR), a bubble column reactor (BCR) or a trickle bed reactor (TBR) (paragraph 104).  Simpson also teaches that in some preferred embodiments, the bioreactor may comprise a first, growth reactor in which the micro-organisms are cultured, and a second, fermentation reactor, to which broth from the growth reactor is fed and in which most of the fermentation product is produced (paragraph 104). 
In view of the above, Simpson teaches that the bioreactors can be of different sizes (i.e., the first bioreactor being smaller than the second bioreactor) where as indicated, a growth reactor (i.e., a reactor to produce a seed starter culture, which could be as simple as a bank of shaker flasks) would be smaller (i.e. at a ratio 1:4 to the size of the second bioreactor) than a production reactor since a production reactor takes the starter culture and scales-up the culture within the larger reactor to produce a product at a larger scale so as to make the process economically viable.  It would have been within the purview of one of ordinary skill in the art to scale up or down the sizes of the bioreactors since mere scaling up (or scaling down) of a prior art process capable of being scaled up would not establish patentability in a claim to an old process so scaled MPEP § 2144.04 (IV)(A).
Regarding claims 22, 25 and 27, Simpson teaches that to determine the impact of gases evolved by a fermentation to produce mixed alcohols, cultures were placed under an initial gas headspace of carbon dioxide in sealed bottles were grown and maintained for 7 days (paragraph 129; i.e., the headspace was at or near 100% carbon dioxide).  Gas evolved as a result of production of alcohol was displaced from the serum bottle with culture media and collected in evacuated serum bottles with a gas background of carbon dioxide (paragraph 128).  Established cultures were in sealed bottles in the presence of the 100% carbon dioxide (paragraph 129).  In view of the above, Simpson teaches that the head space was from 40-100% carbon dioxide prior to inoculation.
Regarding claims 23 and 26, in view of the above, during fermentation, with the production of other gases, the amount of carbon dioxide within the head space will decrease.  Further, Simpson teaches that other concentrations of headspace gas can be used (e.g., ABE gas with carbon dioxide, or carbon monoxide (95%) with carbon dioxide (5%; paragraph 131 and Table 3).  In view of the above, it is noted that in Fig. 4, carbon dioxide only cultures did not produce product, while the culture with ABE gas with carbon dioxide significantly outperformed the other cultures in producing ethanol and acetic acid.
As noted in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Additionally it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
That is, in the instant case, it would have been within the purview of one of ordinary skill in the art to vary the amount of carbon dioxide within the head space (i.e. to utilize from 40-60%) to control product and overall culture processes since Simpson shows that carbon dioxide can be used to control the process by varying the headspace carbon dioxide concentration (e.g., slow down product synthesis by having higher carbon dioxide percentages in the headspace, or increase product synthesis by decreasing the carbon dioxide percentages in the headspace by adding more ABE gas).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection, above.
Regarding Applicant’s argument that Simpson discloses that the two reactors “must” have the same size (Reply, page 12), this is not persuasive in view of the new rejection above, in which the size is not a requirement indicated within Simpson, where it appears Applicant relies on the examples for such a disclosure.  As noted above, Simpson teaches that a “bioreactor” includes a fermentation device consisting of one or more vessels and/or towers or piping arrangement (paragraph 69), indicating that such structures have a size component.  Simpson also teaches that the first and second fermentations may be carried out in any suitable bioreactor, such as a continuous stirred tank reactor (CTSR), a bubble column reactor (BCR) or a trickle bed reactor (TBR) (paragraph 104).  Simpson also teaches that the bioreactor may comprise a first growth bioreactor in which the micro-organisms are cultured, and a second fermentation bioreactor, to which broth from the growth reactor is fed and in which most of the fermentation product is produced (paragraph 104). 
In view of the above, Simpson teaches that the bioreactors can be of different sizes (i.e., the first bioreactor being smaller than the second bioreactor) where as exemplified, a growth reactor (i.e., a reactor to produce a seed starter culture, which could be as simple as a bank of shaker flasks) would be smaller than a production reactor since a production reactor takes the starter culture and scales-up the culture within the larger reactor to produce a product at a larger scale so as to make the process economically viable.  Such setups of sized bioreactors such as a CTSR, BCR and TBR are known in the art and have different sizes from bench to industrial size bioreactors.  As noted, it would have been within the purview of one of ordinary skill in the art to scale up or down the sizes of the bioreactors since mere scaling up (or scaling down) of a prior art process capable of being scaled up would not establish patentability in a claim to an old process so scaled MPEP § 2144.04 (IV)(A)
With regard to Applicant’s argument that in view of Applicant’s amended claims requiring that a second line is absent for feeding a substrate produced in the second reactor to the first reactor makes the teachings of Simpson defective and inoperable (Reply, page 12), it appears that Applicant is arguing that Simpson teaches away from the claimed apparatus and method.  Such an argument is not persuasive since in order to constitute a “teaching away,” the teaching must be evaluated from a technological perspective, not merely a comparative perspective.  For example, it is not a teaching away of significance unless one of ordinary skill in the art would have understood the teaching as conveying that the method or structural configuration at issue cannot reasonably be expected to achieve what it is required to achieve according to the claimed invention.  See Syntex (USA) LLC, v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005) (“Under the proper legal standard, a reference will teach away when it suggests that the development flowing from its disclosures are unlikely to produce the objective of applicant’s invention.” (Citing In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)).  
A prior art reference must be considered for everything it teaches by way of technology and is not limited to the particular invention it is describing and attempting to protect. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907 (Fed. Cir. 1985).  There is no requirement that anything disclosed in a prior art reference, such as its stated purpose, goal, or objectives must be preserved or further developed by every reliance on its teachings as prior art.  All of the disclosures of a prior art reference, including non-preferred embodiments, must be considered.  In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); see also In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971) (one is not significantly “taught away” from a “particularly preferred embodiment” by the suggestion that something else may be even better).  
As noted in the above claim interpretation, the patentability of an apparatus is based on its structure (see MPEP §§ 2114).  In view of the above paragraphs concerning the rearrangement of bioreactors (i.e., rearrange the second fermentation of Simpson to become first fermentation as instantly claimed and rearrange the first fermentation of Simpson to become the second fermentation as instantly claimed), it is noted that Simpson teaches that gaseous by-products produced by the second fermentation can be captured and fed to the first fermentation by any known process, and by way of example gas may be extracted in a batch or continuous manner from the headspace of the second fermentation and fed to the first reaction in a batch, fed batch or continuous manner at a desired rate (paragraph 111).  
The gas recovered from the second fermentation may be fed directly to the first fermenter or alternatively, could be combined with a gaseous substrate comprising-CO and then fed to the first fermenter (paragraph 111).  Gaseous by-products may be introduced to the first fermenter in any appropriate concentration or amount as will be appreciated by skilled person (paragraph 111).  In view of the above, Simpson teaches that since the gas produced in one reactor and is sent to the other (second) reactor and no other gas is sent back to the first reactor from the second reactor, Simpson teaches that a second line is absent for feeding a substrate produced in the second reactor to the first reactor.
Such teachings do not make Simpson inoperable.  Additionally, it was known in the art to utilize known substrate piping strategies that will also include computer operated valving systems to introduce materials within a multi-bioreactor bioprocess system.  Further, to have (or not have) a second feed line would be merely rearrangement of parts (i.e., moving a feed line from one reactor to another, or vice versa) that would have been obvious to one of ordinary skill in the art (see MPEP § 2144.04(VI)(C)).
Regarding the volumes of carbon dioxide (Reply, page 13), this is also not persuasive in view of the teachings in the rejection (expressly incorporated herein) such volumes are considered concentrations of materials utilized within the process.  As noted in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).  Additionally it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
In the instant case, Simpson teaches that to determine the impact of gases evolved by a fermentation to produce mixed alcohols, cultures were placed under an initial gas headspace of carbon dioxide in sealed bottles were grown and maintained for 7 days (paragraph 129; i.e., the headspace was at or near 100% carbon dioxide).  Gas evolved as a result of production of alcohol was displaced from the serum bottle with culture media and collected in evacuated serum bottles with a gas background of carbon dioxide (paragraph 128).  Established cultures were in sealed bottles in the presence of the 100% carbon dioxide (paragraph 129).  In view of the above, Simpson teaches that the head space was from 40-100% carbon dioxide prior to inoculation.
In view of the above, during fermentation the production of other gases, the amount of carbon dioxide within the head space will decrease.  Further, Simpson teaches that other concentrations of headspace gas can be used (e.g., ABE gas with carbon dioxide, or carbon monoxide (95%) with carbon dioxide (5%; paragraph 131 and Table 3).  In view of the above, it is noted that in Fig. 4, carbon dioxide only cultures did not produce product, while the culture with ABE gas with carbon dioxide significantly outperformed the other cultures in producing ethanol and acetic acid.
That is, in the instant case, it would have been within the purview of one of ordinary skill in the art to vary the amount of carbon dioxide within the head space (i.e. to utilize from 40-60%) to control product and overall culture processes since Simpson shows that carbon dioxide can be used to control the process by varying the headspace carbon dioxide concentration (e.g., slow down product synthesis by having higher carbon dioxide percentages in the headspace, or increase product synthesis by decreasing the carbon dioxide percentages in the headspace by adding more ABE gas).
With regard to no motivation or reasonable expectation of success (Reply, page 13), Applicant’s argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
Additionally, it is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Simpson, as applied to claims 1-5, 7, 9-13, 15, 16, 18, 19 and 21-27, above, further in view of Simpson et al. (U.S. PGPUB 2010/0323417; 2010; of record; “Simpson ‘417”).
The teachings of Simpson, above, are herein relied upon.
Although Simpson teaches ABE fermentations, which include, Clostridium acetobutylicum, Clostridium beijerinckii, Clostridium acetobutylicum P262 and Clostridium acetobutylicum ATCC 824 (paragraphs 63, 100, 116, 118, 125-127, 133, 140 and 141; i.e., a microorganism in a fermentation medium comprising sugars that converts sugars into ethanol, butanol and acetate and produces carbon dioxide and hydrogen gas) and that Simpson also teaches in a second fermentation that can utilize strains such as Clostridium ljungdahlii and Clostridium autoethanogenum sp. to produce ethanol, Simpson does not specifically teach that the second fermentation utilizes Clostridium ragsdalei P11 and Clostridium carboxidivorans.
Simpson ‘417 teaches methods of capturing carbon by microbial fermentation where carbon monoxide is utilized within a liquid nutrient fermentation medium in a bioreactor to produce products such as ethanol and/or acetate (paragraphs 146 and 201; claims 1, 10 and 11).  Simpson ‘417 also teaches that the fermentation includes carboxydotrophic bacterium such as Clostridium autoethanogenum, Clostridium ljungdahli, Clostridium ragsdalei, and Clostridium carboxydivorans (paragraphs 61, 62 83, 85, 127 and 129; claims 1 and 10-13).  Simpson ‘417 also teaches that the Clostridium ragsdalei can be Clostridium ragsdalei ATCC BAA-622 (also known as P11; paragraphs 294 and 324; claim 13).  
A person of ordinary skill in the art would have been motivated to add the carboxydotrophic bacterium of Simpson ‘417 (i.e., Clostridium ragsdalei ATCC-622 (P11), and Clostridium carboxydivorans) to the teachings of Simpson since both references are teaching equivalent strains (Clostridium autoethanogenum and Clostridium ljungdahli) in the production of the same fermentation products such as ethanol and/or acetate.
A person of ordinary skill in the art would have had a reasonable expectation of success in adding the carboxydotrophic bacterium of Simpson ‘417 (i.e., Clostridium ragsdalei ATCC-622 (P11), and Clostridium carboxydivorans) to the teachings of Simpson since in doing so would provide an advantage to Simpson by allowing Simpson to produce the same fermentation products with a broader array of carboxydotrophic bacterium available.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 14), Applicant relies on arguments from the rejection of Simpson, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Simpson above, also applies to this rejection.

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Simpson, as applied to claims 1-5, 7, 9-13, 15, 16, 18, 19 and 21-27, above, further in view of Garner et al. (U.S. PGPUB 2010/0304437; 2010; of record).
The teachings of Simpson, above, are herein relied upon.
Although Simpson teaches fermentations utilizing sugar substrates to produce ethanol and/or butanol as well as co-substrates such as CO2, H2, acetate and butyrate, where such co-substrates can be utilized in between both first and second reactors to produce more alcohols, Simpson does not specifically teach that the fermentation medium contains a feedstock selected from the group consisting of switchgrass, forage sorghum, grassy materials, red cedar, woody materials, where the method further comprises pretreating and hydrolyzing the feedstock prior to fermentation. 
Garner teaches methods to degrade a cellulosic material (i.e., the cellulosic material can be any material containing cellulose where the predominant polysaccharide is cellulose, then hemicellulose and lignin) to fermentable sugars and convert the fermentable sugars to useful substances (e.g., fuel, ethanol, and/or fermentation products; paragraphs 58 and 219).  The processing of cellulosic material can be accomplished using processes conventional in the art via any conventional biomass processing apparatus (paragraph 220).  
Garner teaches the cellulosic material can be an herbaceous material, an agricultural residue or a forestry residue (paragraph 60; i.e., wood-based materials).  Garner also teaches that the cellulosic material is switch grass or bagasse (paragraph 61).  The cellulosic material may be used as is or may be subjected to pretreatment, using conventional methods known in the art (paragraph 63).  
Garner teaches that any pretreatment process known in the art can be used to disrupt plant cell wall components of cellulosic material (paragraph 223).  The cellulosic material can also be subjected to particle size reduction, pre-soaking, wetting, washing, or conditioning prior to pretreatment using methods known in the art.  Conventional pretreatments include, but are not limited to, steam pretreatment (with or without explosion), dilute acid pretreatment (i.e., acid hydrolysis), hot water pretreatment (auto-hydrolysis), alkaline pretreatment, lime pretreatment, wet oxidation, wet explosion, ammonia fiber explosion, organosolv pretreatment, and biological pretreatment (paragraphs 225-229 and 240).  The cellulosic material can be pretreated before hydrolysis and/or fermentation (paragraph 226).  Garner also teaches that physical and chemical pretreatments can be combined (paragraph 244).
A person of ordinary skill in the art would have been motivated to utilize the feedstocks and pretreatment processing steps of Garner to the method of Simpson since both reference are involved in the processing and eventual fermentation of carbohydrate based substrates to produce products such as ethanol, where Garner teaches known carbohydrate feedstocks and pretreatment methodologies of such feedstock that are well known in the art. 
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the feedstocks and pretreatment processing steps of Garner to the method of Simpson, since in doing so would provide an advantage to Simpson by providing different carbohydrate sources for use in fermentation and known methodologies to pretreat and hydrolyze such feedstocks to make available fermentable sugars for fermentation into products such as ethanol and co-products such as acetate.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, pages 14-15), Applicant relies on arguments from the rejection of Simpson, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Simpson above, also applies to this rejection.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653